             Case 2:19-cv-00142-cr Document 37 Filed 03/19/20 Page 1 of 1




                                                                                        STEPHEN ELLIS
                                                                                     sellis@pfclaw.com

March 19, 2020


VIA ECF FILING ONLY

 Emerson Howe, Deputy Clerk
 United States District Court
 P.O. Box 945
 Burlington, VT 05402-0945

Re:      Ford v. Quorum Health Resources, LLC, et al.
         Civil Action No. 2:19-cv-142-cr

Dear Mr. Howe:

We represent the Plaintiff in this action. We are writing to inform the Court that the Bankruptcy
Court in the two related Chapter 11 cases has approved the stipulated motion approving the
settlement in this case. Accordingly, we anticipate filing a stipulation of dismissal with the
Court in the near future.

Thank you.

Sincerely,

PAUL FRANK + COLLINS P.C.




Stephen Ellis

SDE:lsn

Cc:      Martha Van Oot, Esq.
         Peter B. Joslin, Esq.

7851944_1:13527-00001
